


110 HR 7147 IH: To amend the Help America Vote Act of 2002 to prohibit

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7147
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Jackson of
			 Illinois (for himself, Mr. Brady of
			 Pennsylvania, Mr. Scott of
			 Virginia, Mr. Watt,
			 Mr. Conyers,
			 Ms. Zoe Lofgren of California,
			 Mr. Capuano,
			 Mr. Gonzalez,
			 Mr. Davis of Alabama,
			 Mrs. Davis of California,
			 Ms. Lee, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to prohibit
		  State election officials from accepting a challenge to an individual’s
		  eligibility to register to vote in an election for Federal office or to vote in
		  an election for Federal office in a jurisdiction on the grounds that the
		  individual resides in a household in the jurisdiction which is subject to
		  foreclosure proceedings or that the jurisdiction was adversely affected by a
		  hurricane or other major disaster, and for other purposes.
	
	
		1.Prohibiting Acceptance of
			 Challenges to Eligibility to Register or Vote in Federal Elections Not Based on
			 Good Cause or Based on Residence in Property Subject to Foreclosure Proceedings
			 or in Area Damaged by Hurricane or Other Major Disaster
			(a)In
			 GeneralSubtitle A of title
			 III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended
			 by inserting after section 303 the following new section:
				
					303A.Prohibiting
				Acceptance of Challenges to Eligibility to Register or Eligibility to Vote in
				Federal Elections Not Based on Good Cause
						(a)In
				GeneralA State or local
				election official may not accept a challenge to an individual’s eligibility to
				register to vote in an election for Federal office in a jurisdiction or to vote
				in an election for Federal office in a jurisdiction which is not based on good
				cause.
						(b)Challenges Based
				on Certain Grounds Not Considered Good CauseFor purposes of subsection (a), a challenge
				to an individual’s eligibility to register to vote in an election for Federal
				office in a jurisdiction or to vote in an election for Federal office in a
				jurisdiction is not based on good cause if the challenge is based on any of the
				following grounds:
							(1)The individual
				resides in a household in the jurisdiction which is subject to foreclosure
				proceedings.
							(2)The jurisdiction
				is included in a geographic area which was adversely affected by a hurricane or
				other major disaster declared by the President under section 401 of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
							(c)Effective
				DateThis section shall apply with respect to the regularly
				scheduled general election for Federal office held in November 2008 and each
				subsequent election for Federal
				office.
						.
			(b)Conforming
			 Amendment Relating to EnforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			(c)Clerical
			 AmendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by inserting after the item relating to section 303 the
			 following new item:
				
					
						Sec. 303A. Prohibiting acceptance of
				challenges to eligibility to register or eligibility to vote in Federal
				elections not based on good
				cause.
					
					.
			
